Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0160351 (Felix).
With respect to claim 1, Felix teaches an ion exchange polymer for a fuel cell membrane (PP 0039).  The exchange polymer may be made by a dispersion of a highly fluorinated ion exchange polymer including an additive (PP 0045).  The additive may include a metal oxide (PP 0046) and may further comprise hydrophobic or hydrophilic particles (PP0047), which are two inorganic particles having different surface properties. The dispersion forms a proton exchange membrane for use in a membrane electrode assembly (PP 0018).
With respect to claim 2, the additives being formed during dispersion would result in particles forming a mixture within a thickness portion of membrane.
With respect to claims 5-7, the highly fluorinated ion exchange polymer may be perfluorosulfonic acid (PFSA) (PP 0032), which is the fluorinated organic polymer of the instant claims.
With respect to claim 8, the perfluorosulfonic acid may be expanded polytetrafluoroethylene (PP 0094).
With respect to claim 10, the PFSA may have an equivalent weight as low as 750 EW (PP 0042).
With respect to claim 16, the fuel cell may further comprise anode and cathode electrodes (PP 0072).
With respect to claim 17, Felix teaches that the particles are commingled within the polymer, as discussed above, which would produce a confinement dimension between the first and second particles.
With respect to claim 20, the highly fluorinated ion exchange polymer may be perfluorosulfonic acid (PFSA) (PP 0032), which is the fluorinated organic polymer of the instant claims.

Allowable Subject Matter
Claims 3, 4, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11, 14, and 21-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a polymer electrolyte membrane having hydrophobic and hydrophilic particles.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1-7 and 11-20 under Hamrock and Tatsuno have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL L ZHANG/Examiner, Art Unit 1724